United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2581
                                   ___________

Shannon E. Williams,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jeff Davis; Wayne Tucker; Christie     *
Vierregger; Patrick Thomas; Lee        *      [PUBLISHED]
Polikopf; John Davis,                  *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: December 7, 1999
                              Filed: January 3, 2000
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Shannon Williams brought a 42 U.S.C. § 1983 action against several Sarpy
County, Nebraska jail officials. His claims were based on the alleged conduct of
Deputy Kristi Kotrous (formerly Viereger), and the alleged failure of her supervisors
to respond appropriately to her mistreatment of Williams. The district court1 granted
summary judgment to all defendants, and this appeal followed.

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
        After our de novo review, see Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th
Cir. 1997), we agree with the district court that Williams did not establish a
constitutional violation. As to his equal protection claim, Williams did not show he
received treatment less favorable than white inmates with respect to the grievance
procedure. See Klinger v. Department of Corrections, 31 F.3d 727, 731 (8th Cir.
1994), cert. denied, 513 U.S. 1185 (1995). As to his excessive-force claim, Williams
did not submit any evidence to indicate that Kotrous acted maliciously or sadistically
or that the force used was excessive under the circumstances. See Putman v. Gerloff,
639 F.2d 415, 420 (8th Cir. 1981); see also Johnson v. Glick, 481 F.2d 1028, 1033 (2d
Cir.), cert. denied, 414 U.S. 1033 (1973). Williams also failed to establish his
retaliation claims: a conduct violation Kotrous gave him was upheld in the disciplinary
appeal process (although the sanction was reduced), see Earnest v. Courtney, 64 F.3d
365, 367 (8th Cir. 1995) (per curiam) (retaliation claim is precluded if punishment was
imposed based on actual violation of prison rules); and the nondefendant county
attorney--not Kotrous--made the decision to bring a criminal assault charge against
Williams. Further, Williams failed to show that Kotrous interfered with his procedural
due process rights, or that she denied him substantive due process, see Central Airlines,
Inc. v. United States, 138 F.3d 333, 335 (8th Cir. 1998) (substantive due process claim
requires proof of “arbitrary, capricious and flagrant conduct”).

       Absent a constitutional violation, there was no basis for section 1983 liability on
the part of the other defendants. See Monell v. Department of Soc. Servs., 436 U.S.
658, 694 (1977) (§ 1983 liability attaches to government officials acting in their official
capacity only for constitutional deprivation resulting from execution of official policy
or custom); Otey v. Marshall, 121 F.3d 1150, 1155 (8th Cir. 1997) (for defendants to
be liable in their individual capacities for failing to supervise and train employee,
plaintiff must establish that defendants’ failure to remedy known pattern of
unconstitutional acts proximately caused his injury); Andrews v. Fowler, 98 F.3d 1069,
1078 (8th Cir. 1996) (individual liability under § 1983 may attach if defendants directly
participated in constitutional violation or if failure to supervise and train offending

                                            -2-
employee caused constitutional deprivation). We thus conclude that summary
judgment was proper. Appellees’ motion to strike the addendum to Williams’s brief
is denied as moot.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-